Title: To George Washington from Lund Washington, 30 December 1775
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon, Dec[e]mbr 30th 1775

Your Letter of the 11th Inst. I have recieved, tho too late to

prevent my writeg to Mr Mercer, that I woud in consequence of Colo. Tayloe’s Instruction diliver the Bonds to him, which I did by Post, The Post from the Northward did not come until after the Southward Post set out owing to the Ice in the River—I will again write by Post on monday to Mr Mercer, not to send for the Bonds, for that I shall diliver them to none but Colo. Tayloe himself—I sent Colo. Tayloes Letter immediately to Mr Lawson & wrote to Colo. Tayloe myself informg him that I had promise’d to give the Bonds to Mr Mercer, but now shoud not diliver them. I wrote to Mr Bayley some time past about Collectg your Rents but have never got an answer from him—I shall write to him again—but from the Accounts I have from Loudon Prince William, & some other Countys, there is very little hopes of Collectg money from Tenants, they say it is Cruel in the Land Holders to expect their Rents when there is no market for the produce of the Land—& if there shoud be no market before the present Crop spoils upon there hands, it woud be the height of Injustice ever to expect to be paid for that years Rent. I am told some of the Leadg men in Loudon who were the first promoters of the above way of thinkg are cited to appear before the Committee—& it is said they are not at all Intimidated at it, but say they will turn the Committee out of the House & Punish the First officer that dare destrain for Rent—but I dont believe them, I expect they will behave as all transgressers of the peace do, Dasterd[l]y.
If the Flour knots in the Garden are to be leveld & soded, what is to be come of the many Flour Shrubs that now grew there, to be desposed of as Bateman thinks proper, in other parts of the Gardon I suppose, as you have given no direction about them—I will have gravel Carted for the walks. One of the men that went out with James Cleveland left him when he found they were likely to suffer.
